 1   MAYALL HURLEY P.C.
     JOHN P. BRISCOE (SBN: 273690)
 2   jbriscoe@mayallaw.com
     RACHAEL ALLGAIER (SBN: 318664)
 3
     rallgaier@mayallaw.com
 4   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 5   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
 6   Attorneys for Plaintiff Daisy Jimenez
 7
     SEYFARTH SHAW LLP
 8   Kiran S. Lopez (SBN 252467)
     560 Mission Street, Suite 3100
 9   San Francisco, CA 94105
     Telephone:     415-397-2823
10   Facsimile:     415-397-8549
     Attorneys for Defendant
11   Randstad General Partner (US), LLC
     (erroneously sued as Randstad North America, Inc.)
12

13                               UNITED STATES DISTRICT COURT

14                              EASTERN DISTRICT OF CALIFORNIA
15
     DAISY JIMENEZ, an individual,                  Case No.: 2:19-cv-02407-MCE-DB
16
            Plaintiff,                              (Assigned for All Purposes to the Hon. Morrison C.
17                                                  England, Jr.)
     vs.
18                                                  ORDER DISMISSING ENTIRE ACTION WITH
     RANDSTAD NORTH AMERICA, INC.; a                PREJUDICE
19
     corporation; and DOES 1-100, inclusive,
20
            Defendants.                             Complaint Filed: October 25, 2019
21                                                  Removal Filed: December 2, 2019
22

23

24

25

26

27

28

                         ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
                                  CASE NO. 2:19-CV-02407-MCE-DB
 1                                                  ORDER

 2          Having reviewed the Joint Stipulation and Request for Dismissal with Prejudice

 3   (“Stipulation”) submitted by Daisy Jimenez and Defendant Randstad General Partner (US), LLC

 4   (erroneously sued as Randstad North America, Inc.), by and through their counsel of record, and

 5   good cause appearing, the Stipulation is approved. The entire action, including all claims stated

 6   therein against all parties, is hereby dismissed with prejudice. Each party is to bear its own costs and

 7   attorneys’ fees. The Clerk of Court is directed to close the file.

 8          IT IS SO ORDERED.
 9   DATED: January 27, 2020
10

11

12
                                                _______________________________________
13                                              MORRISON C. ENGLAND, JR.
                                                UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                       ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
                                CASE NO. 2:19-CV-02407-MCE-DB
